896 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Walker LAMB, Petitioner-Appellant,v.Warden WRIGHT;  Commonwealth of Virginia;  Attorney Generalof the Commonwealth of Virginia, Respondents-Appellees.
No. 89-7817.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Jan. 31, 1990.

David Walker Lamb, appellant pro se.
Linwood Theodore Wells, Jr., Assistant Attorney General, for appellees.
Before DONALD RUSSELL, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
David Walker Lamb seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Lamb v. Wright, C/A No. 89-504-R (W.D.Va.Sept. 20, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.